Case 1:19-cr-00120-DLH Document 3 Filed 07/17/19 Page 1 of 1

REQUEST FOR WARRANT ON FILING OF AN INDICTMENT

TO: — Clerk, United States District Court
District of North Dakota

The Grand Jury returned an Indictment on July 17, 2019, against Salvador
Rascon-Rascon, charging the following:

8 U.S.C. § 1326(a) — Reentry of Deported Alien

 

It is requested that you prepare and deliver to the United States Marshal for

the District of North Dakota a warrant directed to the above-named defendant.
L] The United States will not be in a position to recommend conditions
of release until it has reviewed the bond study to be performed by Pretrial Services.

CL] The United States recommends that:

[] Bail be set at $

 

[1 Defendant be detained without bail.

COMMENTS:

Dated:

s

 

REW H. WRIGLEY
United States Attorne
